Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 1 of 56



  1                     UNITED STATES DISTRICT COURT
  2                   EASTERN DISTRICT OF CALIFORNIA
  3                                 --oOo--
  4 SHELLY J. IOANE, et al.,        )     Case No. 07CV00620-AWI-EPG
                                    )
  5             Plaintiffs,         )     Fresno, California
                                    )     Thursday, April 23, 2020
  6        vs.                      )     10:00 a.m.
                                    )
  7   JEAN NOLL, et al.,            )
                                    )
  8             Defendants.         )
      ______________________________)
  9

 10                  TRANSCRIPT OF TELEPHONIC INFORMAL
                        DISCOVERY DISPUTE CONFERENCE
 11               BEFORE THE HONORABLE ERICA P. GROSJEAN
                       UNITED STATES MAGISTRATE JUDGE
 12

 13 APPEARANCES:

 14 For the Plaintiffs:                PETER H. BORENSTEIN, ESQ.
                                       Post Office Box 885
 15                                    Culver City, California 90403
                                       (213) 362-8740
 16
      For the Defendants:              JAMES E. WEAVER, ESQ.
 17                                    RYAN S. WATSON, ESQ.
                                       United States Department of
 18                                      Justice
                                       Civil Tax Division
 19                                    Ben Franklin Station
                                       Post Office Box 683
 20                                    Washington, D.C. 20044
                                       (202) 305-4929
 21

 22

 23

 24
    Proceedings recorded by electronic sound recording;
 25 transcript produced by transcription service.




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 2 of 56

                                                                           ii
  1 Court Recorder:                    Otilia Rosales
                                       United States District Court
  2                                    2500 Tulare Street
                                       Fresno, California 93721
  3
      Transcriber:                     Crystal Thomas
  4                                    Echo Reporting, Inc.
                                       2160 Fletcher Parkway
  5                                    Suite 209
                                       El Cajon, California 92020
  6                                    (858) 453-7590
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 3 of 56

                                                                              1
  1     FRESNO, CALIFORNIA, THURSDAY, APRIL 23, 2020 10:00 A.M.
  2                                 --oOo--
  3       (Call to order of the Court.)
  4             THE COURT:     Okay.    Good morning.     This is Judge
  5 Grosjean.    This is the case of Shelly Ioane versus Jean
  6 Noll, 07CV620, here for a telephonic informal discovery

  7 dispute conference.

  8              Let me just confirm that we are on the record.
  9 Madam Clerk, are we on the record?

 10              THE CLERK:    Yes, we are.
 11              THE COURT:    Oh, okay.     Thank you.
 12              Let me take appearances, starting with the
 13 Plaintiff.

 14              MR. BORENSTEIN:       Good morning, your Honor.      Peter
 15 Borenstein for the Plaintiff.

 16              THE COURT:    Thank you.     Good morning, Mr.
 17 Borenstein.

 18              And for Defendant?
 19              MR. WEAVER:    James Weaver for Defendant, your
 20 Honor, as well as Ryan Watson.

 21              THE COURT:    Thank you.     Good morning, Mr. Weaver,
 22 and good morning, Mr. Watson.

 23              We are here for an informal discovery dispute
 24 conference.     I put it on the record really just because this
 25 case is contentious.       It doesn't mean that I intend to make




                                                            Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 4 of 56

                                                                             2
  1 formal rulings as part of this process.         I'll remind you
  2 from my process, this is informal.        I do intend to give you
  3 some thoughts, and I think that has two purposes.           Primarily
  4 the purpose is to attempt to resolve this without motion

  5 practice.    If I can give you my thoughts, I'm hoping that
  6 that will help direct a mutual resolution.          But at the end I
  7 will be giving permission to move to compel, and if it does

  8 go forward with the motion to compel and it is resolved in

  9 favor of the moving party under Rule 37, there may be costs

 10 that are associated with that.        So when I give some
 11 direction about it, if still the non-moving party is

 12 resistant or that -- that that motion comes to a motion to

 13 compel costs and attorneys' fees under Rule 37, maybe it's

 14 that there's no costs and attorneys' fees associated with

 15 the this informal process.

 16             Okay.   So I'm going to work from Defendants'
 17 letter, as they would be the moving party, and I think we'll

 18 just take one issue at a time.        The first issue that I --
 19 I'm trying to see how we want to go through this.           Hold on.
 20 I'll go by page three of that letter, and dispute number one

 21 was the failure to answer Defendants' interrogatories.

 22             Let me give some general thoughts, and then I'll
 23 hear from the parties.      My first thought is that I will hear
 24 the dispute, notwithstanding the discovery deadline.              This
 25 would be different if there had not been a request for this




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 5 of 56

                                                                            3
  1 discovery at this time, but as far as outstanding

  2 interrogatories, if the responses were, in fact,

  3 insufficient and the requests were timely served, I will

  4 hear the dispute, and -- and if I move to compel, I'll

  5 compel answers or if I order, I will do that notwithstanding

  6 the extension of discovery.

  7             We'll put to the end the separate question about
  8 whether the extension of discovery will happen regardless.

  9 But just in terms of the first defense to the interrogatory

 10 responses, I think seeing that now it's too late, I don't

 11 find that to be persuasive.

 12             Turning to the actual interrogatories, why don't
 13 we take them one at a time.       Now I'm looking to exhibits to
 14 Defendant's letter brief, which I think is probably an

 15 incomplete recitation of those interrogatories, but I do see

 16 I guess the first one is special interrogatory number 18,

 17 and that asks for:

 18                   "Identify all individuals along
 19             with the subject of that information and
 20             include in your answer the name,
 21             telephone number, address, email contact
 22             information, employer, job title, and
 23             all relevant contact information in your
 24             answer."
 25             And in the response that I have, the Plaintiff has




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 6 of 56

                                                                             4
  1 said:

  2                   "To the extent that special
  3             interrogatory calls for the names or
  4             contact information of potential third
  5             party witnesses, responding party
  6             objects on the basis of third party's
  7             privacy concerns and will direct any and
  8             all communications of said third party
  9             witnesses to counsel for responding
 10             party."
 11             And then respond -- I'll summarize -- I guess
 12 listing a number of people.       I can't tell if there's any
 13 disclosure of -- I'm looking to whether there's disclosure

 14 of subject matter.      Maybe I do need to read it.       Sorry for
 15 reading this aloud too.       Okay.
 16             -- "responding parties hereby
 17             incorporates into her response the
 18             parties' joint scheduling report filed
 19             on November 25, 2019, which indicates
 20             Ms. Ioane anticipates calling the
 21             following witnesses:      Ms. Ioane, her
 22             three children, her neighbors at the
 23             time of the search, her general
 24             practitioner, Doctor Sebar (phonetic),
 25             her psychiatrist, Doctor Castillo, and




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 7 of 56

                                                                            5
  1             Doctor Winkle (phonetic), Defendant's
  2             expert, who interviewed Ms. Ioane in
  3             2015.   In addition to her own medical
  4             professionals, Plaintiff plans on
  5             calling an expert on women's trauma and
  6             post-traumatic stress to prove up the
  7             extent of damages in this case."
  8             I don't think that would be a subject matter.
  9 Okay.    So here are my thoughts on the specific -- on the --
 10 on the specific interrogatories.

 11             It's a little funny, and what makes it funny is
 12 that really Plaintiff should have provided this information,

 13 although perhaps not all of it, quite a bit of it in its

 14 Rule 26 disclosure.      And so in that way it is discoverable,
 15 and I'm looking at Rule 26(a)(1)(A)(i), and it does require

 16 the name and, if known, the address and telephone number of

 17 each individual likely to have discoverable information,

 18 along with the subject of that information that the

 19 disclosing party may use to support its claims or defenses

 20 unless the use would be totally for impeachment.

 21             So it's -- on one hand, that information is
 22 clearly discoverable.      I guess I think that Defendant may be
 23 doing you a favor, Plaintiff, because if -- if you don't

 24 respond this way, and you haven't supplemented your initial

 25 disclosures, it would seem to me that they could just move




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 8 of 56

                                                                             6
  1 to preclude these witnesses entirely.         So I -- I recognize
  2 that you would say it was in your joint status report.             I'm
  3 not your District Judge.       I don't know whether it would be
  4 precluded or not.      But in terms of facilitating a meet and
  5 confer, I would think you probably do want to provide this

  6 information.     I think you're the one at risk if you don't,
  7 not just of blocking discovery but of having your witnesses

  8 be precluded.

  9             So, again, that's the first thing I'd look at.
 10 And so you do have to give address, telephone number.

 11             Then I would look to whether the other information
 12 is either a fair extension of those initial disclosures or

 13 otherwise relevant because it goes a little bit further,

 14 email contacts, employer, job title.         I don't know.     I guess
 15 I would look to see whether that's relevant.          Probably would
 16 allow email contact information.        I'm not sure about
 17 employer and job title.

 18             As I said, I -- I would do the -- the subject
 19 matter of that information.       And then the -- and then the
 20 last thing on my mind is the harder question is whether

 21 Defendant gets to depose these individuals now.          That
 22 discovery request has not been timely made, although I see

 23 this is arguably not a timely disclosure.         So I'm -- I'm
 24 more open about what happens next.        But I -- I guess to
 25 summarize, Plaintiff clearly needs to give me information




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 9 of 56

                                                                             7
  1 that would be in Rule 26 to the extent they need to call

  2 these witnesses.

  3             Why don't I start with Plaintiffs to get your
  4 thoughts and see if I can give any more direction after I

  5 touch base with counsel.

  6             Mr. Borenstein?
  7             MR. BORENSTEIN:     Thank you, your Honor.      Just to
  8 -- just to be clear, after I recounted the stuff we put into

  9 the joint status report, I gave it a -- five of those

 10 witnesses by name, Michael Ioane, Ms. Ioane's children, and

 11 then her neighbor's mom, Karen Creighton (phonetic).              So I
 12 did -- you know, we did provide the witnesses that we said

 13 we might call in the status report.         And if -- if it's
 14 really just a matter of providing their addresses and their

 15 phone number, we're happy to do that, although, again, I

 16 just want to stress that the deadline was -- was April 17,

 17 and so this -- I don't -- it's unclear to me why counsel

 18 thinks that the deadline doesn't apply to them, and

 19 particularly where we agree to a limited fact discovery

 20 period, expressly to kind of avoid this last-minute kind of

 21 gamesmanship that I think is going on.         We -- we'd
 22 definitely be opposed to lots more depositions at this point

 23 in the game, and -- but, you know, in order to facilitate

 24 kind of a resolution at least of these last interrogatories,

 25 I -- I'm fine with amending the response to include an




                                                          Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 10 of 56

                                                                             8
   1 address and a phone number for the five people that we've

   2 indicated here.

   3             THE COURT:    Well, let me push on a couple of
   4 those.   So what -- is there any part of the substantive
   5 request that you are objecting to or will you provide that

   6 information then?

   7             MR. BORENSTEIN:     The -- aside from -- just to
   8 clarify, aside from the names of the witnesses that we

   9 intend to call that we haven't already identified, is there

  10 other substantive information that you're referring to?

  11             THE COURT:    Do you have the interrogatories?
  12             MR. BORENSTEIN:     Yes.
  13             THE COURT:    Okay.   All right.    So it's name,
  14 telephone number, address, email contact information,

  15 employer, job title, and all relevant contact information,

  16 along with the subject of that information.

  17             MR. BORENSTEIN:     Sure.   So I agree with you that
  18 the job title and the employer is relevant, and -- but, you

  19 know, so that I guess leaves the email contact information,

  20 and we don't know if they have emails.         If they do, I will
  21 provide them.

  22             THE COURT:    And the subject matter?
  23             MR. BORENSTEIN:     All of the -- so -- and I -- and
  24 I think I've indicated this to counsel.         All of these
  25 witnesses will be witnesses to testify to the damages that




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 11 of 56

                                                                              9
   1 we're alleging.

   2             THE COURT:    Okay.   Now, regarding depositions, is
   3 the first time you disclosed the identity of these witnesses

   4 in this interrogatory response?

   5             MR. BORENSTEIN:     The -- the identity -- no.        The
   6 identities of the three children have been available to

   7 counsel since the beginning.       And -- but Paul and Karen
   8 Creighton, this is the first time that the -- those names

   9 have actually been disclosed, yeah.

  10             THE COURT:    So when were they supposed to depose
  11 the witnesses?

  12             MR. BORENSTEIN:     Well, your Honor, we -- we --
  13 again, we agreed on a limited fact discovery period for one

  14 deposition, which was the deposition of the Defendant, and

  15 now that deposition is not necessary.

  16             So I think -- I think that allowing for more
  17 depositions for witnesses that are simply going to testify

  18 that Ms. Ioane was extremely -- her life was totally

  19 disrupted by her invasion of privacy, particularly as

  20 Coronavirus is progressing, I think is not only unnecessary

  21 but borders on harassment of our witnesses and especially in

  22 light of how we agreed last year, at the end of last year,

  23 that all we needed was a limited fact discovery period.             So
  24 now, the --

  25             THE COURT:    Had you disclosed those witnesses when




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 12 of 56

                                                                            10
   1 they agreed to that?

   2              MR. BORENSTEIN:     No, your Honor.
   3              THE COURT:    No.
   4              MR. BORENSTEIN:     But they knew -- I mean, but --
   5 oh, sorry.

   6              THE COURT:    Let me just check.    Did somebody
   7 just join?

   8              MR. WEAVER:    Your Honor, if I could just
   9 interject, my apologies --

  10              THE COURT:    No, no, no, no.     I was just wondering
  11 if somebody just joined the call.

  12              MR. WEAVER:    Yes, that's me.
  13              THE COURT:    Oh, I'm sorry.    Who is this?
  14              MR. WEAVER:    This is James Weaver.     I dropped out,
  15 and I just rejoined.

  16              THE COURT:    Oh, okay.   Okay.   I apologize, Mr.
  17 Weaver.    Okay.
  18              MR. WEAVER:    Your Honor, just --
  19              THE COURT:    So I --
  20              MR. WEAVER:    -- the only thing --
  21              THE COURT:    Are you saying they cannot depose
  22 witnesses that you're going to call?

  23              MR. BORENSTEIN:     Your Honor, I'm saying that
  24 they've been aware that we are planning on calling witnesses

  25 that are people who can testify to the damage that Ms. Ioane




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 13 of 56

                                                                            11
   1 has suffered and that we agreed to a limited fact discovery

   2 period in light of that.      And so I -- I don't -- I don't
   3 really see why we should now extend the limited fact

   4 discovery period even, you know, after the parties agreed to

   5 a shortened period of time, knowing that, you know, we would

   6 call witnesses to testify to the damage that Ms. Ioane

   7 suffered and that Defendant would call witnesses that they

   8 refused to name to testify to I don't know what, I guess

   9 that the invasion of privacy didn't happen.         So --
  10             THE COURT:    But what makes you -- wait.       What
  11 makes you think Defendants were planning to call witnesses

  12 and not tell you who they are?

  13             MR. BORENSTEIN:      Because they refused to tell me
  14 who they are.

  15             THE COURT:    Have you put these people on your Rule
  16 26 disclosure?     And, if not, why do you get to call them at
  17 all?

  18             MR. BORENSTEIN:      That question is to me, your
  19 Honor, Peter Borenstein?

  20             THE COURT:    Yes.
  21             MR. BORENSTEIN:      Okay.   They were -- so the names
  22 have been -- they're in our joint status report, and we were

  23 planning on revealing them because we're not -- you know, to

  24 be honest, we're not 100 percent sure who we'd like to call

  25 yet.   But, you know, pursuant to the Rules, we were going to




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 14 of 56

                                                                            12
   1 disclose the names of these witnesses I think the month

   2 before trial or something like that, and that's what

   3 Defendant also said that they would do.

   4             So I -- again, I think that the idea now that
   5 we're going to go through this round of additional

   6 depositions where we've agreed to limited fact discovery is

   7 not necessary and, again, I think kind of burdensome and

   8 borderline harassment given that we're trying to avoid lots

   9 more discovery practice.      I think we're both in agreement on
  10 that, and I -- I don't see how it's fair to now claim that,

  11 oh, well, the deadline doesn't apply to us.

  12             THE COURT:    Well, what about but just Rule 26, why
  13 do you think you don't have to supplement your initial

  14 disclosures to include that information and still you think

  15 you get to call them as witnesses?

  16             MR. BORENSTEIN:     Well, your Honor, we can -- if
  17 you'd like, we're happy to -- I mean, again, like I said, we

  18 can supplement these responses with the names, the

  19 addresses, and the -- you know, and if there are other

  20 witnesses, again, we're still completing discovery on our

  21 end.   We are planning on calling several people who can
  22 testify to Ms. Ioane's -- the change in her life since the

  23 invasion of privacy.

  24             So I'm not opposed to providing -- supplementing
  25 our Rule 26 disclosures to -- to add those names.           I am




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 15 of 56

                                                                            13
   1 opposed to providing more time to have a dozen, half a dozen

   2 depositions.    I just think that that's totally unnecessary
   3 and totally against how we've agreed to proceed in this

   4 matter.

   5             THE COURT:    You said what I would like.       I asked
   6 do you think that these people fall within your Rule 26

   7 initial disclosure requirement?

   8             MR. BORENSTEIN:     Our witnesses that we call to
   9 testify as to the damages that Ms. Ioane has suffered?

  10             THE COURT:    The witnesses in your interrogatories,
  11 do you think they fall within your Rule 26 initial

  12 disclosure requirements?

  13             MR. BORENSTEIN:     Sure.
  14             THE COURT:    Okay.   Let's hear from either Mr.
  15 Weaver or Mr. Watson, please.

  16             MR. WEAVER:    Your Honor, this is James Waver, and
  17 let me just start by saying I live in a rural area, and this

  18 is the first Court Conference I've tried remotely here since

  19 the government offices' stay at home order has been put in

  20 place.    So apologies for the drop.      Hopefully it won't
  21 happen again.

  22             So the whole purpose of Rule 26(a)(1) disclosures,
  23 as opposed to pretrial disclosures, is to allow the opposing

  24 party to gather information about the witnesses that -- or

  25 anyone, whether they're going to be a witness or not, but




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 16 of 56

                                                                            14
   1 they have relevant information during discovery.

   2             So our aim, starting before but certainly with the
   3 submission of the joint report and at the -- from the

   4 scheduling conference on is, okay, look, there are some

   5 people out there.     They weren't on the initial disclosures.
   6 I realize that Mr. Borenstein is under no obligation to

   7 figure out of those people that he's disclose who he may

   8 call at trial under Rule 26(a)(3), but he still needs to

   9 give us the information so we can figure out what we need to

  10 know.

  11             THE COURT:    So, Mr. Weaver, let -- so let me push
  12 on you, though, because they said in the joint scheduling

  13 report, which I have as a quote in their response -- I don't

  14 have it before me.     I'm trusting that that is a quote, but
  15 they told us in November 25th, 2019 Ms. Ioane anticipates

  16 calling the following witnesses, Ms. Ioane, her three

  17 children, her neighbors at the time of the search, her

  18 general practitioner, et cetera.

  19             And so then we had a conference, a scheduling
  20 conference, and you did not say, "Well, I obviously need to

  21 depose these people."      What you said was we'll take limited
  22 discovery including whatever it was, I think one deposition.

  23 So why do you now that the discovery cutoff has ended and

  24 you haven't noticed any of these depositions, why are now

  25 you saying you get to expand discovery to something like




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 17 of 56

                                                                            15
   1 seven depositions?

   2             MR. WEAVER:    Okay.   Your Honor, first, I'm not
   3 sure whom these seven depositions -- but let me first refer

   4 your Honor in the joint status report to the seventh -- this

   5 is a -- I've actually block quoted this in -- in our letter

   6 on page two.    We were very clear that if there was going to
   7 be additional expert discovery, namely, the damages part of

   8 the case, then we might need to obtain additional deposition

   9 testimony from Ms. Ioane or other witnesses.

  10             Now, the problem with respect to other witnesses
  11 is we didn't have (a) the contact information to find the

  12 people, but I asked for those on January 17.         I asked Mr.
  13 Borenstein for those on January 17 -- or I referred to them

  14 I should say.    I asked for them in an email that I've
  15 excerpted on January 30.

  16             But not only did we not have the contact
  17 information, which makes it easier to go find these people

  18 -- I'm sure we could have found the three children.            We
  19 couldn't find the neighbor -- but, in addition, we don't

  20 want to waste Mr. Borenstein's time.        We don't want to waste
  21 our time.    The question is what are they going to say.            So,
  22 until we have more specific information than just, "Oh,

  23 they're going to testify about damages," okay, well, in our

  24 view, Ms. Ioane has fabricated her damages.         I'm sure she's
  25 upset about her husband having been in prison for 10 years,




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 18 of 56

                                                                             16
   1 but we think everything else is a fabrication.

   2              So I'm going to need specific instances -- and we
   3 asked for this in the next interrogatory, interrogatory 19

   4 -- to ascertain and confer with the expert that we plan on

   5 presenting at trial do we need to depose this person.             And
   6 he may say, "Look, this is crazy."        On the other hand, he
   7 may say, "Well, they're recalling some instance that we

   8 should find out more about."

   9              I have --
  10              THE COURT:    Okay.   So, Mr. -- now, Mr. Borenstein
  11 tells me Defendant's counsel plans to call witnesses they

  12 refused to name.     Has Defendant listed on their initial
  13 disclosures complete with the information in 26, every

  14 witness that Defendant intends to call?

  15              MR. WEAVER:    Your Honor, I believe that is the
  16 case.   We certainly named the agents I believe that were
  17 witnesses.    Ms. Ioane -- Ms. Noll is on there.        Hopefully
  18 we've got Ms. Ioane on -- on there.        So I believe the answer
  19 is yes.

  20              MR. BORENSTEIN:    Your Honor, that's just not true.
  21              THE COURT:    Hold on.   Hold on.   We're not to you
  22 yet.

  23              MR. BORENSTEIN:    Okay.
  24              THE COURT:    Hold on.
  25              MR. WEAVER:    Your Honor, just to clarify, we have




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 19 of 56

                                                                            17
   1 not figured out which of those people we might want to call,

   2 and we don't have to do that -- Mr. Borenstein has correctly

   3 indicated that I said, well, you know, we'll figure out who

   4 our witnesses we'll call --

   5             THE COURT:    You've disclosed the -- you've
   6 disclosed the identity, the name, the address, the telephone

   7 number of any individuals that you may call as a witness?

   8             MR. WEAVER:    Your Honor, I don't have the document
   9 up in front of me, but I believe the answer is yes.

  10             THE COURT:    Okay.   I will --
  11             MR. WEAVER:    These initial disclosures --
  12             THE COURT:    Okay.   I am -- I am going to pause
  13 there.   Mr. Borenstein, that sounded -- that sounded good.
  14 What -- what makes you think that's not the case?

  15             MR. BORENSTEIN:     Your Honor, I'm looking at the
  16 joint scheduling report, and it says -- I'm reading from it

  17 directly:

  18                   "Defendant will timely disclose its
  19             witness list in accordance with Rule
  20             26(a)(3).    Defendant tentatively
  21             anticipates calling several current or
  22             former IRS agents as fact witnesses, as
  23             well as Ms. Ioane during its case in
  24             chief."
  25             THE COURT:    Okay.   And so you're saying initial




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 20 of 56

                                                                            18
   1 disclosures did not include the names of the potential

   2 current or former IRS employees?

   3             MR. BORENSTEIN:     I don't think so, your Honor.
   4 And then I also think that the -- the disclosures also adds

   5 that witnesses can contact -- you know, all contact with the

   6 witnesses submitted as being called at trial can be done

   7 through counsel.     So I -- I've also done -- I tried to do
   8 typical of the witness's privacy is to say you have to

   9 contact the witnesses through counsel.        I don't --
  10             THE COURT:    I have another -- okay.      I have
  11 another question for Mr. Weaver.        Employer and job title,
  12 does it -- do they need to do that, and why is that

  13 relevant?

  14             MR. WEAVER:    Your Honor, it's only relevant to the
  15 degree that the only way -- you know, it may -- it may be

  16 that it's easier just to serve a subpoena or get in contact

  17 with folks through, you know, employment.         They may not want
  18 to give us their residential address.

  19             So as long as we have a way of getting in contact
  20 with them, it's not like I need that information.           And,
  21 parenthetically, your Honor, if you will indulge me for just

  22 a second, as we're talking, I pulled up the initial

  23 disclosures.    These were done before I was involved in the
  24 case, but I'm looking at a bunch of special agents.            Let's
  25 see.   There's the -- something like six special agents.




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 21 of 56

                                                                            19
   1 There's Michael Ioane and Shelly Ioane.         I don't know
   2 without further checking if they were supplemented.            It is
   3 true that we said can be contacted through undersigned

   4 counsel.    That's because they were employees of the IRS, and
   5 for various reasons, typically, in our experience I guess,

   6 if you're an employee of a party, the contact ought to go

   7 through counsel, and they would have been provided with

   8 access to depose them if they wanted to, but we did disclose

   9 those individuals.

  10             THE COURT:    I understand.
  11             So, Mr. Borenstein, you said that it's just those
  12 people should be contacted through counsel.         Is -- is your
  13 counsel representing them?

  14             MR. BORENSTEIN:       No, your Honor.
  15             THE COURT:    Okay.    Okay.   Let me give you some
  16 thoughts on this, and we'll move to the next issue.            I think
  17 on the specific question that is posed, if it came before

  18 me, I would likely move to -- I would order compelling a

  19 response to special interrogatory number 18.         I'm not -- I
  20 don't need to make full rulings.        You hear I'm not as sure
  21 about employer and job title.        I definitely would compel or
  22 order -- I guess compel the information that tracks the

  23 initial disclosures and also see if there's other relevant

  24 information.

  25             There's a couple of questions that are not really




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 22 of 56

                                                                            20
   1 before me quite yet, but there's things to direct your meet

   2 and confer.    You hear there's a Rule 26 issue.        That's not
   3 before me, and it may never be before me.         It may be before
   4 a District Judge.     But I -- I think in terms of meeting and
   5 conferring for your disclosure, there is an issue about

   6 whether your Rule 26 disclosures are disclosing your

   7 witnesses.    I don't know how much of a stickler Judge Ishii
   8 is, but there -- I know it's come up man y times, and I

   9 think you're -- it's risky if you are relying on a

  10 disclosure other than your Rule 26 disclosures.

  11              The deposition issue, honestly, I don't know.          And
  12 I see both sides of that, and maybe -- I think we may -- I

  13 don't -- I don't think we probably have enough time for

  14 another informal conference.       If you want to compel, use a
  15 motion to compel on it.      But you heard my -- I think clearly
  16 the two sides of it.      I understand Defendant's position that
  17 if it hasn't been on the disclosure and any identities have

  18 not been there, then they couldn't have taken the

  19 deposition.    And -- and, generally, parties are entitled to
  20 take the depositions of witnesses.        And I did not find it
  21 persuasive to hear Plaintiffs say, well, they're just going

  22 to say damages.     Right.   I mean, that's the case, and you
  23 are allowed to find out that information.

  24             But I also feel for Plaintiff that if it was known
  25 in the schedule, in the joint status report that Plaintiff




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 23 of 56

                                                                            21
   1 intended to call these witnesses and, although there was not

   2 yet a disclosure of names, I did not hear at our scheduling

   3 or status conference that Defendant wished to depose these

   4 individuals, nor has there been a deposition notice before

   5 the close of discovery, and this would be significant.

   6             Maybe one way and the thing that I can do on
   7 informal conferences that I can't do in formal orders is

   8 suggest that there may be some middle grounds, for example,

   9 a further disclosure a little bit more than normal about

  10 what their subject matter of deposition testimony is or what

  11 they intend to testify about, maybe that that can be

  12 sufficient to alleviate the need.        Maybe there's additional
  13 interrogatories.     Those are the type that you can agree to
  14 meet and confer and compromise because I think if this came

  15 to a motion to compel, I really couldn't see either way.              So
  16 perhaps you could come up with something that says a

  17 compromise.

  18             Certainly, if you wanted some limited deposition
  19 if Plaintiff would allow that, that's somewhere in between

  20 too.   I -- yeah, I don't know.      That's a little bit of --
  21 that's tricky.

  22             Okay.   Well --
  23             MR. WEAVER:    Your Honor --
  24             THE COURT:    Yes?
  25             MR. WEAVER:    I'm sorry.    Your Honor, could I ask




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 24 of 56

                                                                            22
   1 permission for one thing that relates to this before we move

   2 on?

   3             THE COURT:    Who's that?    I'm sorry.    Who's
   4 speaking?

   5             MR. WEAVER:    James Weaver.    I'm sorry.
   6             THE COURT:    Thank you, Mr. Weaver.
   7             MR. WEAVER:    Under Rule -- under Rule 37(C), as I
   8 recall it, one of the things that we can move to compel on

   9 is a failure to disclose under Rule 26(a) and (e).           And the
  10 relief that can be requested includes just not being able to

  11 use those folks or that information at trial.          And so I
  12 think our position could be -- should be to the Government

  13 that -- excuse me -- the Defendant's position should be,

  14 well, look, if we can't get adequate information so we know

  15 what these people are going to say, the most efficient way

  16 to do that is going to likely be limited short depositions.

  17 If we can't get that, then I think we want to move to compel

  18 or to sanction or preclude, whatever we want to call it

  19 under 37(c), just to have these folks not be able to

  20 testify.    And that -- that would be fine.       That eliminates
  21 the problem in the most efficient way for us.

  22             THE COURT:    All right.    I understand that, and I
  23 understand that right now Plaintiff is at risk of that.

  24 Like I said, that's not really before me right now, and I --

  25 and I don't know whether it would be, meaning I would be




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 25 of 56

                                                                            23
   1 corresponding with Judge Ishii, but precluding a witness

   2 from testifying is that gray area.        That might be something
   3 before a trial judge or it might -- I know it's between

   4 discovery and trial.      So that's why I don't know if it ever
   5 will be before me.

   6             Sort of like the depositions, on the record now it
   7 could go either way.      I think it's like that.      If you don't
   8 come to an agreement and -- and you don't help them out,

   9 don't take depositions, don't get more discovery, maybe

  10 don't even compel more here, yes, you are strengthening your

  11 case that they will be precluded, but I -- I can't either

  12 tell you really how I'd rule or, more importantly, how Judge

  13 Ishii would rule.     So I -- that's the best -- you need to
  14 make your choices.

  15             MR. BORENSTEIN:      Your Honor, may I be heard?       This
  16 is Peter Borenstein.

  17             THE COURT:    Yes.
  18             MR. BORENSTEIN:      One thing that it seems to me is
  19 that a lot of the reasons -- the main problem is that the

  20 disclosures happened a really long time ago, and so it's now

  21 -- we're switching back and forth between the scheduling

  22 report and motions that happened before Mr. Weaver's tenure

  23 and obviously before I came on board.

  24             So I wonder if there's also room to maybe
  25 supplement those disclosures with this information that




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 26 of 56

                                                                            24
   1 seems to be alluding us.       That's also something that I'd be
   2 willing to -- to do, in addition to supplementing the

   3 interrogatory responses with contact information.           If it's a
   4 matter of just getting on the same page about those

   5 disclosures, it might be worth it for us to make

   6 supplemental Rule 26 disclosure or, you know, just to get on

   7 the same page because it sounds like we're working on

   8 several different pages.

   9              THE COURT:   You make your choices, but if I were
  10 you, I would.

  11              MR. BORENSTEIN:    And I -- and I -- and I think
  12 I've been clear that we're willing to work with counsel.              I
  13 just want to make sure that we're using the best -- we're

  14 actually -- our time is making the best use.

  15              THE COURT:   So let's move to the next
  16 interrogatory that was at issue.        Again, we're still in the
  17 process of informal conference.

  18              Defendant brings up this special interrogatory
  19 number 19:

  20                   "Describe in detail with
  21              particularity" -- or did we already do
  22              this -- "how the subject of that
  23              information identified may support your
  24              claims."
  25              I think this is probably -- probably overlapping.




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 27 of 56

                                                                            25
   1 Are there any questions that specifically come with this

   2 interrogatory?

   3             MR. WEAVER:    Your Honor, I -- this is James
   4 Weaver.

   5             THE COURT:    Okay.
   6             MR. WEAVER:    I would only say that the purpose of
   7 that interrogatory was really to help tease out whether a

   8 deposition would be -- or would have been, whichever way it

   9 goes, necessary.

  10             THE COURT:    Okay.   I think I've addressed that in
  11 connection with interrogatory number 18.         Okay.
  12             Interrogatory number 20 says:
  13                   "Describe in detail and with
  14             particularity the emotional distress or
  15             trauma that you are claiming that you
  16             suffered."
  17             And then it seeks the nature described.         The
  18 objection is:

  19                   "Responding party objects to this
  20             special interrogatory as vague and
  21             ambiguous to the extent that it relies
  22             on the terms emotional distress, loss,
  23             defense kind of types of purported
  24             damage, none of which are defined."
  25             And then also that it is premature and calls for




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 28 of 56

                                                                            26
   1 expert testimony, and it's compound.

   2              My initial thoughts are it is not overly vague.           I
   3 do think it could be responded to.        So I would overrule
   4 those objections.

   5              As far as expert testimony, I think my thoughts
   6 are, well, if all you're going to rely on is expert

   7 testimony, then that's fine.       If you are expecting something
   8 other than expert testimony, which I would think probably

   9 includes the Plaintiff saying how she was traumatized and

  10 her emotional distress, the it is not a -- an acceptable

  11 objection.

  12              And so this also is one that if you stand on what
  13 you say, you're limited to expert testimony if I -- if I

  14 were your trial judge.      And so I think my guess is that
  15 there is more that is not expert that you would like to say.

  16              Now, there's -- there's a few other issues here.
  17 I don't remember whether you folks are having a deposition

  18 of Ms. Ioane still.     That may be a better time to get this
  19 information, and so, although it is not the objection that's

  20 here, in your meet and confer, that may be another place it

  21 can be disclosed.

  22              Additionally, I -- this is a little like a
  23 contention, you know, hard to say, meaning if you're just

  24 saying what she experienced, then she should say it in

  25 discovery.    If it's what is your contention, that -- that




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 29 of 56

                                                                            27
   1 has to do with the timing, meaning it might be appropriate

   2 to wait for a full disclosure until after the expert

   3 deadline or at least after fact discovery or after her

   4 deposition.    I'm sorry.    I don't have the Rule in front of
   5 me, but the Rules do provide that for contention

   6 interrogatories, that can happen at a later time.

   7             So those -- those are some thoughts that I have on
   8 special interrogatory number 20.

   9             Why don't we start again with you, Mr. Borenstein.
  10             MR. BORENSTEIN:     So the reason why we've objected
  11 to the vague and ambiguous is because, you know, emotional

  12 distress and trauma, we're going to use expert testimony to

  13 kind of define what that means and then use other witnesses

  14 and Ms. Ioane's testimony to color in what emotional

  15 distress and trauma is, and then with regard to the other

  16 uses of the term "loss" and -- there -- it's a fishing

  17 expedition, the special interrogatory.        And, you know, we're
  18 happy to identify kind of some things that we may touch on

  19 as far as how her life has changed, the humiliation that she

  20 suffered, the trauma that she suffered.         And so, again,
  21 we're happy to amend the special interrogatory.          We'll say
  22 that we have not spoken and I do not -- I do not foresee Ms.

  23 Ioane being deposed again.       That's just not something that
  24 we ever discussed and figured in -- that we have been in

  25 compliance with (indiscernible) for fact -- limited fact




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 30 of 56

                                                                            28
   1 discovery really the --

   2             THE COURT:    Didn't you -- didn't she address this
   3 issue -- hold on.     Did -- did Ms. Ioane already address this
   4 issue in her previous deposition?

   5              MR. BORENSTEIN:    She -- she mentioned it a little
   6 bit, yeah.    I mean, she -- she's alleged the whole time and
   7 has maintained the whole time Troy was involved and during

   8 the course of this whole litigation that the invasion of

   9 bodily privacy was extremely disruptive, extremely

  10 traumatizing, and that's why she's maintained the

  11 litigation.    So, you know, we would definitely oppose
  12 another deposition, actually, at this point, and we're happy

  13 to amend this special interrogatory to kind of give an idea

  14 of what type of harm she's suffered, including humiliation,

  15 emotional distress of having her life change significantly.

  16 She doesn't do things that she enjoyed before like that,

  17 that's kind of traditional damages, things like this.

  18              THE COURT:   Are you okay with -- with limiting her
  19 trial testimony to what has been disclosed already?

  20              MR. BORENSTEIN:    Well, your Honor, she's going to
  21 -- when she's called, she'll repeat what she's already been

  22 deposed as saying, and we'll flesh out kind of how -- how

  23 this experience affected her.       I want --
  24              THE COURT:   Okay.   So basically -- basically the
  25 same as she said, though?      I mean, different words versus --




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 31 of 56

                                                                            29
   1 and this is -- and it's -- this is going to come into the

   2 IME issue too.     Are you anticipating her add something else
   3 that says, well, when the litigation restarted, everything

   4 changed on me, and I have emotional distress and trauma to

   5 which I didn't testify about before because this all come up

   6 after that?    Is she going to say anything like that?
   7             MR. BORENSTEIN:     -- largely different than what
   8 she was deposed as saying.        The reason why he expert
   9 testimony is required is because there is, I think,

  10 necessary for an expert to explain how exactly emotional

  11 distress and trauma --

  12             THE COURT:    Wait.
  13             MR. BORENSTEIN:     -- have affected her --
  14             THE COURT:    I'm not asking -- I'm not asking -- I
  15 know I said it overlaps, but right now I'm still setting

  16 aside the expert issue, and I'm just pushing you when -- on

  17 the scope of the response to the interrogatory.

  18             MR. BORENSTEIN:     Sure.
  19             THE COURT:    I'm wondering if you're okay rising
  20 and falling on generally the subject matter that she talked

  21 about in her deposition.      Are you okay with that, that's
  22 what she --

  23             MR. BORENSTEIN:     Yes, I -- I don't think -- I
  24 don't think what she'll testify to at trial will be

  25 substantially different than what she was deposed as saying




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 32 of 56

                                                                            30
   1 in her deposition.

   2             THE COURT:    Okay.   Mr. Weaver?
   3             MR. WEAVER:    Your Honor, my -- my first response
   4 to that is that it's very clear that Ms. Ioane is now

   5 claiming permanent damage, and aside from expert testimony,

   6 one would expect her to be recounting things that postdate

   7 her deposition in 2014.

   8             Now, again, I wasn't in the case in 2014.          We have
   9 attached to various things, the summary judgment for one,

  10 pieces of the deposition transcript, and my general

  11 recollection of that is that she answered some questions

  12 about various kinds of damages but oftentimes, you know,

  13 said "Well, I really couldn't recall" and then supplemented

  14 something later because she hadn't really been able to fully

  15 answer the question.

  16             So my -- my -- yes, it's two prongs.        One -- and I
  17 would add we certainly reserved in the joint status report

  18 the possibility that we might need to take her deposition

  19 again if there was going to be additional expert testimony.

  20 I don't really want to take another deposition of Ms. Ioane.

  21 I'm hoping it won't be necessary, but the whole idea of our

  22 requesting in a Rule 6(b) motion for an extension of the

  23 fact discovery deadline was to actually get responsive

  24 answers.    In my view, this -- this answer that we were
  25 provided to interrogatory 20 is just flat out now answer




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 33 of 56

                                                                            31
   1 whatsoever.    And, you know, if Mr. Borenstein and Ms. Ioane
   2 were to come back and say, well, you know, starting in 2000

   3 -- well, continuing maybe, 2017, '18, '19, whatever, I can't

   4 watch TV anymore or I can't have people in the house, and

   5 let me give you some particulars, okay, we probably don't

   6 need to depose Ms. Ioane again in that case.

   7             But we do need to find out, since she's claiming
   8 13 years of damages, what in the world has been going on

   9 since 2014.

  10             THE COURT:    Mr. Borenstein?
  11             MR. BORENSTEIN:     Your Honor, I'm fine with
  12 supplementing, as I said, her responses to include how her

  13 life has changed.     She's been claiming damages for 13 years
  14 from the beginning.      I don't think -- again, I don't think
  15 that this response to the special interrogatory will be

  16 substantially different.

  17             I also disagree with Mr. Weaver about this idea
  18 of permanent damage, but we -- that will probably -- we'll

  19 touch on that in the motion to compel the mental health

  20 examination.    But, like I said, I'm fine if -- if it's
  21 really just a matter of learning kind of some of the details

  22 of the harm that she suffered, especially since her last

  23 deposition, we can provide that, but, again, I kind of want

  24 to avoid prolonged discovery litigation that I guess we're

  25 both in agreement on to kind of avoid by agreeing to




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 34 of 56

                                                                              32
   1 limiting fact discovery.

   2              So, to the extent that I can assuage some of the
   3 issues that Mr. Weaver is raising, I'm happy to amend the

   4 responses.    I am concerned that if he is going to continue
   5 -- if there continues to be a dispute because they -- what

   6 the ulterior motive really is is extending discovery to

   7 include lots more depositions, which I -- I oppose.            But --
   8              THE COURT:   Okay.   So my -- my concluding thoughts
   9 on special interrogatory number 20, if this were before me

  10 in a motion to compel, I would likely overrule the objection

  11 to the extent that it was about vague and ambiguous.              I do
  12 think -- I can see potential ambiguity.         I think it's clear
  13 and if we see it's clear about what it covers, and -- and so

  14 in that respect I would perhaps require an adequate

  15 response.    I may be okay with referring to disclosures that
  16 have already come in terms of a deposition in the past.

  17              I think that Plaintiff, in deciding what Plaintiff
  18 wants to disclose, it has to do with -- or remembering that

  19 this is the mirror image of what she may testify to.              And so
  20 now that I've overruled or will likely overrule objections,

  21 you may stand and fall on your interrogatory response.              I
  22 don't need to probably spell it out, but in terms of if she

  23 goes beyond that, it may either be precluded or may be a

  24 source of impeachment.      So I think that should encourage
  25 Plaintiff to determine whether truly there has been




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 35 of 56

                                                                            33
   1 disclosure either through a deposition or otherwise about

   2 what she's claiming.      And -- and I don't know, actually,
   3 whether Plaintiff is or isn't what both sides are claiming.

   4 Plaintiff now says that it's about the same as the

   5 deposition testimony.      So be it.    I'm not saying I don't
   6 think any judge would say you need to use those words, but

   7 it might be time to look and see if there's some other type

   8 or category or something.      And so that -- I guess that --
   9 that should inform your meet and confer.

  10              On depositions -- and I guess this is a time to --
  11 to discuss -- you know what?       I'm going to -- I want to
  12 discuss the discovery extension.        I will say at this time I
  13 am not permitting additional depositions, at least over

  14 objection.    If the parties agree to take depositions, and as
  15 it's agreed to, I think you should file a stipulation.             But
  16 you could -- I will sign off on it.        But if there is an
  17 objection, I do think the next thing is Defendant would have

  18 to move to compel, and this -- this is another one that I --

  19 I don't know.    I will note that there was not a notice of
  20 that deposition before the discovery cutoff.         This was not
  21 at least discussing what -- I don't think it was part of my

  22 order, but I'd have to look on what the extended discovery

  23 was.   I have it here, but I couldn't find quickly whether it
  24 was excluded or not.

  25              So I -- you may decide to agree in order to make




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 36 of 56

                                                                            34
   1 sure that you're covered on trial testimony.         But,
   2 otherwise, I'm not agreeing now, and there would have to be

   3 a motion which would all be issues about due diligence,

   4 prejudice and that sort of consideration.

   5             Okay.   Let's turn next to the -- to the Ioane, and
   6 then we will get to the schedule as well.         As I understand,
   7 there's also a dispute -- there previously was an

   8 independent medical exam kind of question as well of whether

   9 there will be a supplement to that examination.

  10             For what it's worth, I did look at the Rule, which
  11 is Rule 35.    I didn't see anything one way or another about
  12 a supplemental examination.       I guess that initially that
  13 there usually is not a supplemental examination, but I -- I

  14 did look there to see if there -- there was at least some

  15 thoughts.    I haven't read the comments.       Maybe there's
  16 something about it there, and so in that way I'm open.             It's
  17 just a matter of -- of common sense.        I'm curious, similar
  18 to what I said about the interrogatory, about whether there

  19 has been something substantial that's being claimed.

  20             So, again, on one hand, if Ms. Ioane is basically
  21 going to say that she's been traumatized, continues to be

  22 traumatized the same sort of trauma, and she expected it to

  23 continue and it has, I don't think that an additional

  24 medical examination would be required.        If -- and I really
  25 only had this from I think a -- a quote from a declaration




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 37 of 56

                                                                            35
   1 from Defendant's expert about what they think Plaintiff's

   2 expert would say.     So I don't know if it's true, but just
   3 Defendants are portraying that there is some sort of new

   4 damages opinion that is going to say that, even though she

   5 said at her last independent medical examination she was

   6 fine, now she's not fine.      Now she's in a completely
   7 different state of mind.      That's one issue.     On this -- and
   8 it's an informal conference.       So I get to think openly on
   9 meet and confer.     I don't know if you've done expert
  10 disclosures.    I wonder if you're able to compel the expert
  11 disclosure.

  12             I also wonder -- I do have thoughts about -- in
  13 the COVID situation about, you know, whether the video or

  14 something like that would happen.        I -- I do worry that if
  15 it needs to happen and certainly before rebuttal experts, I

  16 don't want to put that off so long.        So I have some
  17 practical concerns about this as well.

  18             Okay.   So those are -- those are some thoughts.
  19 Let me hear from the parties.       And, just to make it up since
  20 I kept starting with Plaintiff, I'll turn to you first, Mr.

  21 Weaver.

  22             MR. WEAVER:    Yes.   Thank you, your Honor.       So,
  23 first, in terms of timing, the reason I -- I filed this Rule

  24 35 -- and I filed it once the Government -- excuse me -- the

  25 Defendant had done last time around, which wasn't go through




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 38 of 56

                                                                            36
   1 this joint statement Local Rule 251 process.         Apologies for
   2 that.   But I -- you can argue that the request ought to be
   3 in before the end of fact discovery even though as a

   4 practical matter it's going to be involving experts.

   5             So, in terms of timing, it is something that I
   6 just wanted to make sure was teed up prior to the close of

   7 fact discovery.     That was the intention behind filing the
   8 motion.

   9             In terms of why we need it and what we're asking,
  10 let me just start and say it is true that Rule 35 doesn't

  11 expressly talk about supplementing.        There are cases out
  12 there -- some are cited in the brief that I filed -- that I

  13 think it's fair to say stand for the proposition that there

  14 is nothing in the Rule that precludes it, and courts have

  15 granted supplemental discovery.       And, really, I found three
  16 rationales.

  17             One just is if there are permanent damages, and
  18 there are alleged permanent damages in this case, then

  19 fairness dictates that the Defendant, as well as Plaintiff's

  20 expert, feel on equal footing.       And so where this permanent
  21 damages -- and there's going to be, you know, discussion

  22 about where things are today or, you know, close to trial.

  23 And it's completely unfair to have Doctor Winkle have

  24 examined Ms. Ioane five years prior to Doctor Borris -- and

  25 Doctor Borris is the new expert here.




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 39 of 56

                                                                            37
   1             I also found in the case law references to change
   2 in circumstances.     And, again, I've briefed that.        And the
   3 reference that you see in the Exhibit D-3(e) that I

   4 excerpted from Doctor Winkle's declaration is based on the

   5 -- the last examination in 2015 was recorded.          Actually the
   6 transcript of that recording of the examination has been

   7 provided to Mr. Borenstein.       And in the transcript Ms. Ioane
   8 does go into how she was feeling better.         And, you know, the
   9 only thing that triggered this -- I'm paraphrasing, of

  10 course, but what triggered her symptoms again was the fact

  11 that she was going to have to face uncomfortable questions

  12 during discovery, that kind of thing.        The case was
  13 essentially stayed during the criminal prosecution of Mr.

  14 Ioane, and then once it became, you know, reactivated again

  15 after Mr. Ioane's conviction, apparently that triggered

  16 further trauma on her part.

  17             So, clearly, I think there's a clear factual
  18 record on which Doctor Winkle's declaration is based for her

  19 having essentially changed circumstances.         On the one
  20 instance, it wasn't permanent.       Now it is.    So those two
  21 even alone I think argue strongly in favor of asking for an

  22 additional examination.      And, you know, the way I read Rule
  23 251, which may not be correct, is that we get a motion on

  24 file, and then sometime before seven days before the hearing

  25 date that the motion is noticed for, we have to file a joint




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 40 of 56

                                                                            38
   1 statement -- we have to have a joint conference.          And,
   2 actually, there is in the filed records one of the exhibits

   3 that I filed was a letter that I sent to Mr. Borenstein on

   4 April 6th asking if we could have the joint conference,

   5 initial conference, on April 10th.        Mr. Borenstein did not
   6 agree to that.     And so we still have more time.       That motion
   7 is noted for hearing date I believe of May 15th.          And, as I
   8 understand the Local Rule anyways, what would be required is

   9 before -- up to the point of seven days, that joint

  10 statement could be filed.

  11              But we want to be on a level playing field.          It's
  12 only fair.    We believe it's fully within the construction of
  13 the Rule, as in the case law.       I cited some cases in the
  14 briefs that I filed as to why this is needed.          And then,
  15 finally, I excerpted pieces of a filed declaration from

  16 Doctor Winkle saying that, look, if I'm going to opine on

  17 this, I would like to be able to examine her.          Why should we
  18 have to essentially rely on, you know, whatever the

  19 Plaintiff's expert has said?       The Rule was put in place
  20 because apparently the drafters of the Rule didn't think

  21 that cross examination was going to be adequate under those

  22 circumstances.     Rather, an opposing expert or expert
  23 retained by an opposing party would be able to find out on

  24 their own what the situation might be.

  25              And then, finally, in terms of the time, place,




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 41 of 56

                                                                             39
   1 and manner of the examination, what we're asking for again

   2 is simply to be on equal footing and for Doctor Winkle to

   3 comply with the relevant standards of his profession.             So,
   4 namely, if Doctor Borris has in the last few weeks had

   5 access to Ms. Ioane, well, then if that wasn't a problem,

   6 there shouldn't be a problem for Doctor Winkle to do so as

   7 well.    On the other hand, if she did a telephone interview
   8 and provided that the professional standards can be met, a

   9 telephone interview would work just fine.

  10              So I think that in terms of -- what we're looking
  11 for in terms of the time, place, and manner is just

  12 something that will practically work and will be fair and on

  13 par with whatever Plaintiff's expert was able to do.

  14              THE COURT:   Mr. Borenstein?    Did we lose him?       Mr.
  15 Borenstein, are you on?      It's possible he was the one that
  16 just made the -- well, let's just wait a few minutes -- or a

  17 minute at least, see if he calls back in.

  18         (Pause.)
  19              MR. BORENSTEIN:    Hi, this is Peter.     Sorry.     I got
  20 dropped.

  21              THE COURT:   Okay.   I think we found out very
  22 quickly that you did.      So we were just waiting.      Why don't
  23 you respond.

  24              MR. BORENSTEIN:    Right.   So, first of all, I don't
  25 think that there's been a substantial change meriting




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 42 of 56

                                                                            40
   1 another mental health examination.        So, to the extent that
   2 the opposing counsel's request is to, you know, explore a

   3 substantial change, I don't think that's there, regardless

   4 of whether Mr. Weaver calls the damages permanent or

   5 whatever the opposite of permanent damages.

   6             That being said, you know, we're happy to -- you
   7 know, once -- as the expert discovery is, you know, up and

   8 running, we're happy to go back and forth about what type of

   9 damage Ms. Ioane suffered is.       Doctor Borris has not
  10 interviewed Ms. Ioane yet, and almost certainly, when she

  11 does, it will almost certainly be a video conference.

  12             Our expert, Doctor Borris, is actually waiting on
  13 personal health information to be released to her by Doctor

  14 Winkle, and Mr. Winkle has not -- Doctor Winkle has not

  15 released it.    I'm not sure why.     I'm concerned it might be
  16 because opposing counsel is expecting him not to release it.

  17 But we're really interested in moving forward with expert

  18 discovery, and, you know, for that reason, I think opposing

  19 counsel's suggestion to extend the time for expert discovery

  20 is useful, and I was disappointed that they wouldn't

  21 stipulate to extend expert discovery, and I -- and I hope we

  22 can reach consensus on that today or soon.

  23             In any case, I don't think a mental health
  24 examination is necessary, another one by Doctor Winkle, and

  25 I think barring any other indication that there's been a




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 43 of 56

                                                                            41
   1 substantial chance since Doctor Winkle examined her, I don't

   2 think that there's -- there's grounds for it.

   3             THE COURT:    Mr. Weaver, can you respond to this
   4 issue about disclosure of medical information?

   5             MR. WEAVER:    Yes, your Honor.     So Mr. Borenstein
   6 at some point in the last few weeks did ask if -- if -- or

   7 mention that Doctor Borris had asked Doctor Winkle directly

   8 for information, and my proposal back to Mr. Borenstein was,

   9 okay, wait a minute.      These are Rule 26 testifying experts.
  10 With the change in the Rules back in 2013, some information

  11 falls within work product.       Other information does not.
  12 Probably the information being requested is of the kind that

  13 does not, but I think all of those kinds of requests should

  14 go through counsel so that counsel can figure out, okay, is

  15 this work product or is it not.

  16             And so, as soon as I get a request -- and I'm not
  17 trying to -- I'm not trying to be deleterious.          I'm assuming
  18 Mr. Borenstein and I can work out where, you know, there's a

  19 request for that information, and I'll go back to Doctor

  20 Winkle and say, "Okay.      Look, you've already given the test
  21 results in your report.      Now do you have -- or whatever test
  22 it is, do you have the raw data?"        And if he has raw data to
  23 turn over, great.     If, on the other hand, all he has is a
  24 draft report -- I'm not saying this is the case.          I don't
  25 really know what the case is -- then there might be an




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 44 of 56

                                                                            42
   1 issue, but I -- I don't think it's appropriate, with the

   2 caveat, your Honor, that most of what I and Mr. Watson do is

   3 tax-related litigation for the Tax Division of the DOJ.

   4 We're on this case because of the federal suit involving an

   5 IRS person.    But I don't believe it's appropriate where Rule
   6 26 experts are involved just to have informal communication

   7 going back and forth between the experts.         But I am
   8 perfectly willing to go get anything that is appropriate to

   9 turn over to Mr. Borenstein for review.

  10             THE COURT:    Good.   Let me address these -- so I
  11 guess I -- I think my idea of -- well, I think, first of

  12 all, the Defendant has timely raised the issue.          I -- I
  13 think this may be one that I'm deciding whether this is

  14 something I order or not, but what makes sense is that maybe

  15 we wait to see what Plaintiff's expert says, because it --

  16 it really appears to be -- the question is whether it has

  17 gone so beyond the scope of the previous medical examination

  18 that a supplemental medical examination needs to happen, and

  19 I really can't tell.      This happened a long time ago, 2006.
  20 I don't know if just because she says "And I'm still

  21 traumatized the same way for the last five years," I don't

  22 think that would be enough for a new medical examination.

  23 And -- and I don't think -- I want to be careful that it's

  24 just not another bite at the apple.        On the other hand,
  25 there may be something different, and -- but it would -- it




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 45 of 56

                                                                            43
   1 would be limited.     It would be limited to what's happened in
   2 the last five years.

   3             So I -- I guess I -- I'd encourage, as I have in
   4 the past, to meet and confer.       If you folks can come up with
   5 an agreement at any time, maybe Plaintiff realizes that it

   6 is going to go a little bit beyond the scope of last ones,

   7 and you can arrange for something that's limited to video.

   8             If it is objected to, I'm okay if Defendant waits
   9 until after they receive the -- the disclosure, but then it

  10 needs to be promptly brought to my attention.          Maybe -- or
  11 maybe not we need to work out the details of all that, but

  12 that -- we're on the record.       So you have some comfort, but
  13 it really does seem to rise and fall on how much the expert

  14 disclosure relies on something that couldn't have been

  15 available at the time of the first medical examination.

  16             Okay.   I -- I think that those are the substantive
  17 issues.    Let me talk about the schedules, and then -- and
  18 then we'll see if there's anything else.

  19             On the expert disclosure schedule -- and I know
  20 that Defendant also wants to talk about the discovery

  21 schedule, but are we okay with the proposed change to the

  22 experts that was in the proposed stipulation attached to

  23 Plaintiff's letter, and that would have the Plaintiff's

  24 expert disclosure due August 24th, 2020, rebuttal expert

  25 disclosure September 24, 2020, and expert discovery cutoff




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 46 of 56

                                                                            44
   1 October 23rd, 2020?

   2             MR. BORENSTEIN:      Yes, your Honor.
   3             THE COURT:    Okay.
   4             MR. WEAVER:    Your Honor, this is James Weaver.
   5             THE COURT:    Yes.
   6             MR. WEAVER:    But for the last few things that you
   7 said, I would be fine with that.        In fact, the schedule in
   8 Mr. Borenstein's letter was the same that I had proposed

   9 earlier.    So we are basically in agreement, with one caveat,
  10 which, you know, I think I'm going to ask that there be some

  11 revision in the dates, and that is were the motion for the

  12 additional examination to go forward, be on file, and a

  13 ruling to come out beforehand, then this would have been

  14 fine.   But if we're not going to really be able to absorb
  15 and review a report until let's say August 24th, then it

  16 would be impossible to litigate whether we would be entitled

  17 to another exam and adhere to a deadline to do that exam and

  18 come up with a rebuttal report by September 24.          That's just
  19 not realistic if we're going to be litigating whether or not

  20 there's an additional supplemental follow-up exam after the

  21 disclosure on August the 24th.

  22             So I think I would like or request that we build
  23 in another month or so between the expert disclosure and the

  24 rebuttal report and/or just, you know, in some way, shape or

  25 form in a way that conforms to what you want us to do in




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 47 of 56

                                                                            45
   1 terms of procedure, allow the motion to be litigated now.

   2 And I realize you indicated it might be better to litigate

   3 it after the disclosure of a report, but I don't see how we

   4 could adhere to just having one month between the disclosure

   5 of Doctor Borris's expert report, litigate whether or not

   6 Doctor Winkle is entitled to a follow-up exam and then have

   7 him do that exam and churn out his rebuttal report all

   8 within 30 days.

   9             THE COURT:    That's what I'm going to do.       I am
  10 going to adopt the proposed changes to the expert schedule

  11 that was in the proposed stipulation.        I read those before.
  12 We'll do a minute order.      I will say that Defendant has
  13 permission to move to compel an additional independent

  14 medical examination after August 24th if there is not a

  15 resolution prior to that and if the Defendant believes that

  16 that is justified based on Plaintiff's expert disclosure.

  17             I think rather than plan out exactly how that
  18 happens, I will say that -- I'm looking at the calendar --

  19 if Plaintiff wishes to file a motion to compel an

  20 independent medical exam, it should contact the Court no

  21 later than August 26, 2020 in order to seek an expedited

  22 briefing and hearing schedule.       That's what will be the
  23 order -- hold on.     Let me say what I -- what I have in mind.
  24             So -- so I don't have to figure it all out, you
  25 just tell me.    You read it and you think one -- and if there




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 48 of 56

                                                                            46
   1 hasn't been already some agreement, and we'll figure out

   2 what makes sense then.      It may be that we come up with a
   3 very abbreviated -- a quick hearing on it and that I compel

   4 something quickly, if I compel it.        And it may be that we
   5 can have that disclosure so quickly that we don't need much

   6 of a change to the rebuttal, if any, or maybe we do.              I need
   7 to see the extent of it.      But this -- this will give us --
   8 if it comes up, you're going to come to me.         We're going to
   9 figure it out, and it may require an extension, but I'm not

  10 -- I'm not granting one yet.

  11             Okay.   Who wanted to speak?
  12             MR. WEAVER:    James Weave.    Your Honor, you
  13 mentioned Plaintiff would contact you, and I just wanted to

  14 -- I think you meant Defendant would contact you.

  15             THE COURT:    I did mean Defendant.     Thank you.       So
  16 Defendant should reach out to the Court no later than August

  17 26, 2020 if Defendant wishes to compel an additional or

  18 supplemental independent medical expert, and then we will

  19 address a schedule after that.

  20             Okay.   Now, let's go to the discovery.        So let me
  21 think aloud and then figure out how we're going to order it.

  22 I do want additional time for the -- for discovery requests

  23 that have already been served and addressed, I want that

  24 supplementation to be able to happen, and I think it's fair

  25 to make some deadlines for when that happens, and I also




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 49 of 56

                                                                            47
   1 want to have time to allow Defendant to move to compel.             And
   2 when they move to compel, what we do do is we select a date,

   3 and then you're right that there is a joint statement that

   4 is filed one week before that date.        I -- I would not look
   5 at what was already filed.        You should do a joint statement.
   6             What I think maybe we do is select a date now for
   7 a hearing on a motion to compel, and if one week before you

   8 don't need it, then you just say that there's been a

   9 resolution, and if you do need it, then your joint statement

  10 is due at that time.

  11             You said that you had noticed it for May 16.           I
  12 want to make sure that's both enough time and so that works

  13 with my schedule.     I think it's going to be a little tight.
  14 That really means that you'd have to have a joint statement

  15 two weeks from now.

  16             Let me see.    Madam Clerk, do I happen to have time
  17 on May 22nd or May 29th?

  18             THE CLERK:    Let me check.
  19             MR. BORENSTEIN:     Your Honor, just to -- just to
  20 chime in, this is Peter Borenstein.        I'd -- I'd prefer May
  21 29th if that's at all possible.

  22             THE COURT:    Okay.    So we'll look at that date
  23 first.

  24             MR. WEAVER:    Your Honor, this is James Weaver.
  25 Let me just say that May 29th may be impossible.          I have a




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 50 of 56

                                                                            48
   1 two-week trial.     At this point I've inquired, and it is
   2 still on the calendar in the Western District of Michigan

   3 that starts May 26th and ends June 5th.         Now, do I think
   4 that trial will likely be continued?        I think there's a fair
   5 chance of that, but at this point the last communication

   6 from the Court was it's still on the calendar.          So May 22nd
   7 would be viable.     If not, I would have to wait until after
   8 June 5th.

   9              THE CLERK:   Your Honor, the 22nd you are
  10 available.    The 29th you have the criminal duty calendar in
  11 the afternoon, and you at 10:00 a.m. have a motion for

  12 preliminary approval of class action settlement for a --

  13              THE COURT:   Okay.    So I don't have that anyway.
  14 So the 22nd, let me just go back to that.         I know you
  15 preferred the 29th, Mr. Borenstein.        Could you do the 22nd?
  16              MR. BORENSTEIN:    It's also -- oh, no, that's been
  17 continued.    I could do it.      I do think -- I agree with you
  18 that opposing counsel rushed to put May 15th on the

  19 calendar.    I prefer to wait until after Mr. Weaver's trial
  20 is over, June 8th.     I don't think it makes a huge
  21 difference.    It gives us more time to give complete answers
  22 to avoid flotsam litigation which --

  23              THE COURT:   Okay.    I -- we can just extend it.
  24 Okay.   Let's look at June 12th.
  25              THE CLERK:   Your Honor, an earlier time you had




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 51 of 56

                                                                            49
   1 asked me to keep June --

   2             THE COURT:    You're right.    Okay.   What about --
   3             THE CLERK:    The 19th you are available.
   4             THE COURT:    Okay.   June 19th, how's June 19th?
   5 Mr. Borenstein?

   6             MR. BORENSTEIN:     That's fine.    That's fine, your
   7 Honor.   Thank you.
   8             THE COURT:    Mr. Weaver?
   9             MR. WEAVER:    Yes, that is fine.
  10             THE COURT:    Okay.   So we're going to set a hearing
  11 on a motion to compel for June 19th at 10:00 a.m.           A joint
  12 discovery statement that is consistent with the Local Rules

  13 is due no later than June 12th, 2020.        And Defendant has
  14 permission to file a motion to compel on any discovery

  15 request that has been addressed here and already served and

  16 additionally move to compel any depositions.         That's going
  17 to be in the order.      I will clarify usually I would have
  18 liked to do another informal conference, and I'm also not

  19 necessarily saying that I think that it is timely.           But, as
  20 we discussed, if there isn't agreement and Defendant is

  21 seeking depositions, this would be the time for me to hear

  22 about it.

  23             Okay.   Let me see if that addressed everything or
  24 if I missed anything.      Mr. Borenstein?     I don't know if we
  25 have Mr. Borenstein.




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 52 of 56

                                                                            50
   1             How about you, Mr. Weaver?
   2             MR. WEAVER:    Your Honor, I think the main thing
   3 that I just want to make sure I understand so I don't run

   4 afoul of the Rules, if there is a hearing on a motion to

   5 compel on June 12 --

   6             MR. BORENSTEIN:       I think I -- I might have cut
   7 off.

   8             THE COURT:    Okay.    Okay.   Well, welcome back, Mr.
   9 Borenstein.    I was just asking if there's anything else, and
  10 Mr. Weaver was wondering about the -- about the Rules.             And
  11 so now we have a hearing -- right.         We have a hearing on the
  12 19th.

  13             Okay.   So what's your question, Mr. Weaver?
  14             MR. WEAVER:    So this, I -- you had mentioned that
  15 would mean the joint discovery statement was due on June

  16 12th.   Would normal calendaring rules apply, meaning that I
  17 would have to calendar the motion 21 days prior to -- at

  18 least 21 days prior to June 19, correct?

  19             THE COURT:    No, I -- no.     I think now that it is
  20 set, I don't think you need to do anything further.

  21             Madam Clerk, do you know if we require something
  22 else or now that we've ordered it, do we need anything

  23 further?

  24             THE CLERK:    Not to my knowledge.     I'm going to put
  25 it on the calendar and just wait for the docket number to




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 53 of 56

                                                                             51
   1 add to the calendar once the motion is actually filed, but

   2 not to my knowledge.

   3              THE COURT:    So I'm okay.    You have a hearing set,
   4 and you're going to do a joint discovery statement on June

   5 12th or say that you don't have a dispute and you don't need

   6 to file something, a formal motion earlier than that.             You
   7 should meet and confer about the subject of the dispute.

   8              MR. WEAVER:    Oh, okay.    So no motion needed until
   9 June 12th?

  10              THE COURT:    Right.
  11              MR. WEAVER:    Okay.    Thank you for clarifying that.
  12              MR. BORENSTEIN:      Your Honor, may I be heard?      I
  13 was -- I got cut off while I was talking.

  14              THE COURT:    Yes.    Go ahead, Mr. Borenstein.
  15              MR. BORENSTEIN:      The only other thing I think we
  16 may need some clarification on is this question of Doctor

  17 Winkle being able to release Ms. Ioane's personal health

  18 information.    I'm certain that it's not included in normal
  19 discovery practice, and it's Ms. Ioane's confidential health

  20 information.    So I -- I do think it's not correct to
  21 identify it as something that counsel needs to be involved

  22 with.   And, you know, it's also prolonging the time it takes
  23 for Doctor Borris to actually complete her report.

  24              So, you know, I'm sure Mr. Weaver and I will talk
  25 about it offline, and I just want to note that it's -- it's




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 54 of 56

                                                                            52
   1 my understanding that personal confidential health

   2 information is not a part of the discovery thing, and that

   3 the experts actually communicate between themselves to

   4 release it once they have authorization from the patient.

   5             THE COURT:    I'll just say -- I'll say this, and I
   6 guess in the order why don't we add the parties shall meet

   7 and confer regarding the prompt release of information from

   8 Doctor --

   9             MR. BORENSTEIN:     Winkle.
  10             THE COURT:    -- Winkle, thank you, Doctor Winkle.
  11 I guess I -- I don't feel strongly about whether it goes

  12 through counsel except that it has to be done promptly, and

  13 it sounds like it is not being done.        So I don't necessarily
  14 have an objection, but I don't -- I understand that

  15 independent medical experts are somewhere in between.

  16 Certainly it's true that you don't -- opposing counsel

  17 doesn't usually speak to your retained expert, and I

  18 appreciate that this might be so formulaic you just say I

  19 need this information and it's not wrong to ask, but I also

  20 don't have an objection to working through counsel as long

  21 as counsel does it pretty promptly.

  22             So why don't you meet and confer about that.           But,
  23 Mr. Weaver, I think you hear loud and clear that this is an

  24 issue that needs to be dealt with one way or another

  25 quickly.    Do you understand that?




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 55 of 56

                                                                            53
   1              MR. WEAVER:    I do, your Honor.    Unless I can find
   2 something that would suggest otherwise, I do think the

   3 appropriate thing for retained experts would be to go

   4 through counsel.     Ms. Ioane here has waived her -- our
   5 confidentiality by putting this at issue and having opposing

   6 experts.

   7              But I will be happy to get the appropriate factual
   8 non-work product information that Mr. Borenstein seeks as

   9 fast as possible.

  10              THE COURT:    Okay.   Why don't you do that, and as
  11 long as you're doing it quickly and coordinating it, I don't

  12 think that there's any issue with it.        And, if there's not,
  13 let's do another informal conference.        If you -- if you need
  14 something fast and, Mr. Borenstein, you don't think you're

  15 getting it, then just contact the clerk.

  16              MR. BORENSTEIN:    Okay.   Thank you, your Honor.
  17              THE COURT:    Okay.   Anything else?
  18              MR. BORENSTEIN:    No, your Honor.
  19              THE COURT:    Okay.   Thank you very much for all
  20 your time.    And, by the way, I'll thank all the -- I know
  21 there's a number of court personnel that are here making

  22 this happen in our own COVID time.        So thank you also for
  23 facilitating this.     Thank you, and court is adjourned.
  24       (Proceedings concluded.)
  25




                                                           Echo Reporting, Inc.
Case 1:07-cv-00620-AWI-EPG Document 532 Filed 06/01/20 Page 56 of 56

                                                                            54
   1             I certify that the foregoing is a correct
   2 transcript from the electronic sound recording of the

   3 proceedings in the above-entitled matter.

   4

   5 /s/Crystal Thomas               5/29/2020
     Transcriber, AAERT CERT *654    Date
   6
     FEDERALLY CERTIFIED TRANSCRIPT AUTHENTICATED BY:
   7

   8
     /s/L.L. Francisco
   9 L.L. Francisco, President
     Echo Reporting, Inc.
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                           Echo Reporting, Inc.
